Citation Nr: 0527359	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  99-14 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for spastic colon 
secondary to hernia repair.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran had active duty from August 1964 to October 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In June 1998, the RO denied the veteran's claim 
for service connection for PTSD.  In March 1999, the RO 
denied service connection for spastic colon secondary to her 
service-connected status post right inguinal hernia repair.  
The veteran appealed both decisions, and in May 2001, the 
Board remanded the claims for additional development.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

A spastic colon is not shown to have been caused or 
aggravated by a service-connected condition.


CONCLUSION OF LAW

The veteran does not have a spastic colon that was caused or 
aggravated by a service-connected condition.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 
(2004).






REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran argues that service connection should be 
established for a spastic colon.  She maintains that it is 
due to her service-connected status post right inguinal 
hernia repair.  During the RO hearing in October 1999, the 
veteran testified that her physician told her that she had a 
spastic colon and that it was related to the hernia repair.  

The veteran's service medical records show that in May 1965, 
she underwent a hernioplasty, inguinal, right after she 
sought treatment for a right inguinal hernia that preexisted 
service.  The reports note that she did well postoperatively 
and that she was discharged to duty after 13 days.  

In December 1968, the RO granted service connection for a 
right inguinal hernia scar, evaluated as 0 percent disabling 
(noncompensable).  

Records from the Brotman Medical Center show that the veteran 
was hospitalized in February 1993 for abdominal complaints.  
Following an internal medical consultation, the pertinent 
impression was abdominal pain, the etiology of which was 
unclear.  It was indicated that it was possible that the 
veteran had a spastic colon. 

Reports from the Pacific Heart Institute, dated in May 1995, 
note a medical history that included a spastic colon.  

Reports from St. John's/Tower Imaging, dated in 1997, show 
that the veteran received a barium enema and other testing, 
with a diagnosis of constipation.  One report noted that the 
colon was normal, and that and endoscopy was normal to 60 
centimeters.  

Service connection may be granted for a "[d]isability which 
is proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a); Harder v Brown, 5 
Vet. App. 183, 187-89 (1993).  Furthermore, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that secondary 
service connection on the basis of aggravation is permitted 
under 38 C.F.R. § 3.310, and compensation is payable for that 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 7 
Vet. App. 439 (1995).  

The Board has determined that the claim must be denied.  As 
an initial matter, under 38 U.S.C.A. § 1110, an appellant 
must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 
1998).  In this case, a report dated in February 1993 
indicates that it was suspected that the veteran may have a 
spastic colon, and a May 1995 report notes a spastic colon 
"by history."  Reports from St. John's/Tower Imaging, dated 
in 1997, show that the veteran underwent a endoscopy and 
barium enema, but that a spastic colon was not found.  In 
summary, the claims files do not contain a definite diagnosis 
of a spastic colon, and the most recent of evidence of a 
spastic colon is in a report that is dated over 10 years ago.  
In addition, even assuming arguendo that a spastic colon was 
currently shown, the claims files do not contain any 
competent evidence to show that a spastic colon was caused or 
aggravated by the veteran's service-connected right inguinal 
hernia condition.  

The Board notes that in September 2001, the veteran stated 
that a doctor at the Los Angeles VA clinic examined her in 
1966 or 1967 and told her that she had a spastic colon due to 
her hernia.  However, hearsay medical evidence does not 
constitute competent medical evidence.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The veteran's initial post-
service VA treatment records are associated with the claims 
folder, consisting of a VA treatment record dated in March 
1969 and a VA examination report dated in June 1969.  These 
records show complaints and findings pertaining to the 
veteran's hernia, but make no mention of spastic colon.

The Board has considered the veteran's oral and written 
testimony submitted in support of her argument that she has a 
spastic colon that should be service connected.  Her 
statements are not competent evidence of a diagnosis, nor are 
they competent evidence of a nexus between the claimed 
condition and a service-connected condition.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

Accordingly, the veteran's claim for service connection for a 
spastic colon must be denied.  The Board finds that the 
preponderance of the evidence indicates that the veteran does 
not have a spastic colon that was caused or aggravated by a 
service-connected condition.  See 38 C.F.R. § 3.310; Allen.  
In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claim, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran a notice letter in August 
2001, (hereinafter "VCAA notification letter") that 
informed her of the type of information and evidence 
necessary to support her claim.  In addition, by virtue of 
the rating decision on appeal, the statement of the case 
(SOC), and the supplemental statement of the case (SSOC), she 
was provided with specific information as to why this 
particular claim was being denied, and of the evidence that 
was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letter informed the veteran of her and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  See 38 U.S.C.A. § 5107(a) (West 
2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letter contained a specific 
request for the veteran to provide additional evidence in 
support of her claim.  She was asked to identify all relevant 
treatment and to complete authorizations (VA Form 21-4142) 
for all evidence that she desired VA to attempt to obtain.  
In addition, she was supplied with the complete text of 38 
C.F.R. § 3.159(b)(1) by way of the October 2004 SSOC.  In 
September 2005, the veteran's representative stated that they 
had no further evidence to submit. 

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to implementation of the VCAA and obviously prior to 
the veteran having been fully informed of the VCAA.  However, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records.  In this regard, the 
veteran has reported treatment by a large number of health 
care providers, and in each case these records have been 
associated with the claims file, or determined to be 
unobtainable.  Although an etiological opinion has not been 
obtained, the Board finds that the evidence, discussed infra, 
warrants the conclusion that a remand for an examination and 
an etiological opinion is not necessary to decide the claim.  
See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2004); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).  Specifically, the veteran is not shown to have 
received treatment for, or a diagnosis of, the claimed 
condition during service, the claimed condition is first 
shown many years after service, there is no competent 
evidence of the claimed condition dated after 1995, and the 
claims file does not currently contain objective evidence 
showing that the claimed condition is related to a service-
connected condition.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

Service connection for a spastic colon secondary to hernia 
repair is denied.  


REMAND

The veteran asserts that service connection is warranted for 
PTSD.  A review of the claims files shows that she has 
provided a history of significantly differing stressors to 
various health care providers that include the following: 

In a July 1994 report from the Veteran's Center, she stated 
that she was sexually assaulted in the military, that she had 
a child as a result, and that she was "forced to marry the 
perpetrator (hereinafter "R.B.") and forced to leave the 
service."  She also reported having "a long hx (history) of 
childhood trauma by family members, especially her father."  
See also undated report from Jeff Katzman, M.D. (reporting 
essentially the same history).  

Reports from Michael H. Towlin, M.D., dated between 1994 and 
2002, show the following: in March 1995, she stated that 
while she was in the service, she was the victim of three 
attempted sexual assaults, one rape, and harassment.  In 
October 1995, she stated that she was raped by two females.  
In a July 1998 report, she stated that she was abducted from 
her base, that she was in the position of killing two people, 
and that the only person who stopped her were two police 
officers.  

In a VA PTSD examination report, dated in April 1998, she 
stated that during her service, the following stressors 
occurred: she was forced to marry the man who sexually 
assaulted her, even though she reported the assault, and she 
had a child as a result of the assault; "they raped me four 
times" at Fort Water Beach, Florida; she was the victim of 
an attempted sexual assault by a doctor in the surgery 
clinic; she was kidnapped while on base, taken off base and 
beaten by a man who was subsequently sent to jail as a 
result, but the police report was unavailable.  She also 
appears to have asserted that she was assaulted by two women.  
Specifically, she stated that two women "caught me in the 
room after my shower," and that, "Later I got a knife to 
defend myself."  

In a report from Valerie Witherspoon, Ph.D., dated in 
November 1999, she stated that she was the victim of one rape 
and four attempted assaults, the most serious of which 
involved being kidnapped, and that "she was forced to marry 
the man who raped her in order to prevent a scandal 
precipitated by her pregnancy."  

During her hearing, held in October 1999, the veteran 
testified that she was assaulted on four occasions.  
Specifically, she testified that: 1) she was assaulted by two 
fellow female service members as she got out of the shower, 
she grabbed a straight razor to defend herself, and she 
reported the assault to her commander; 2) after the assault 
by the two women, a doctor attempted to sexually assaulted 
her; 3) after the assault by the doctor, a service member 
(male) attempted to sexually assault her and she was rescued 
by a state trooper; the man was arrested and court-martialed; 
and 4) after incident #3, in about September 1965 she was 
sexually assaulted by R.B.; subsequent to the sexual assault, 
she blacked out on three occasions; on each occasion she 
received treatment; on the third treatment she told the 
physician that she had been raped; at that time she was 
tested for pregnancy (which was positive); the chaplain put 
pressure on her commander for her to marry R.B., which she 
did.

The veteran's service medical records do not show treatment 
for complaints of psychiatric symptoms, for blackouts, or for 
any physical injuries, nor do they contain a diagnosis of an 
acquired psychiatric disorder.  In October 1965, she was 
noted to have about a 16 week history of pregnancy with an 
EDC (expected date of conception) of March 1966.  The report 
indicates that there was "no contraindication for routine 
separation."  Another October 1965 report notes complaints 
of nausea and vomiting, and indicates that she was given 
Thorazine.  The veteran's separation examination report, 
dated in October 1965, shows that her psychiatric condition 
was clinically evaluated as normal, and "intrauterine 
pregnancy- EDC [redacted] March 1966."  

The claims files include a marriage certificate which shows 
that the veteran married R.B. in October 1965.  A 
"Declaration of Marital Status" report (VA Form 21-686c) 
indicates that the veteran and R.B. separated in 1975.  A 
birth certificate indicates that the veteran had a child in 
April 1966, and that R.B. was the father.    

The Board notes that requests for the veteran's personnel 
file from the National Personnel Records Center have resulted 
in association of service records with the claims files which 
are not relevant.  It appears that the veteran's personnel 
file (DA Form 20) could not be located.  

In summary, a review of the claims files shows that the 
veteran has reported a number of stressors involving sexual 
assaults prior to, and during service, as well as a post-
service history of assault (with regard to the post-service 
stressor, the veteran has reported that she was "mugged 
twice in October of 1991."  See February 1993 report from 
the Brotman Medical Center.  She was not treated for 
psychiatric symptoms during service.  The first post-service 
medical evidence of treatment for psychiatric symptoms is 
dated in 1991; this is approximately 25 years after 
separation from service.  See December 1991 report from Ellen 
Rietz, M.D.  The first allegation of sexual assault is dated 
in 1993.  See December 2002 letter from Vet Center (noting a 
history of treatment dating to 1993, based on complaints of 
"being traumatized by the military").  

The Board has determined that a remand is required.  First, 
the veteran has stated that she reported two of the alleged 
sexual assaults during service (i.e., being raped by a man 
whom she was subsequently forced to marry and had a child, 
and being kidnapped and beaten a man who was subsequently 
court-martialed and sent to jail as a result.)  See April 
1998 VA PTSD examination report; October 1999 hearing 
transcript.  There is no mention in any of the veteran's 
service records, or service medical records, of a complaint 
of a sexual harassment or assault.  However, it does not 
appear that an effort has been made to obtain the reports on 
the assaults to which she has testified.  In this regard, in 
March 1997, the RO sent the veteran a request for all 
relevant information, to include whether the incidents were 
ever reported.  The veteran's reply, received in April 1997, 
was not responsive on this point.  On remand, as discussed 
below, an attempt should be made to obtain additional details 
of her reports of her kidnapping, and physical and sexual 
assaults, followed by an attempt to obtain any reports that 
are sufficiently identified.  Furthermore, the RO's March 
1997 duty to assist letter appears to be somewhat outdated, 
in that it does not give a clear statement as to the evidence 
of changes of behavior that occurred at the time of the 
incident which may indicate the occurrence of an in-service 
stressor.  See 38 C.F.R. § 3.034(f)(3) (2004); M21-1, Part 
VI, 11.37b(2).  The RO's request should include a new 
notification letter that informs the veteran of the evidence 
of changes of behavior that occurred at the time of the 
incident which may indicate the occurrence of an in-service 
stressor.  

Second, the claims files show that the veteran has been 
diagnosed with a number of psychiatric disorders, to include 
PTSD, bipolar disorder, major depression, and an eating 
disorder.  Although some reports link PTSD to service, none 
of these reports are shown to have been based on a review of 
the C-file.  In this regard, the Board notes that the veteran 
was afforded a VA PTSD examination in April 1998 which 
resulted in a diagnosis of PTSD linked to service.  However, 
the examiner appears not to have understood the applicable 
law.  Specifically, the report does not cite to any 
documented behavior changes following the incident.  See 
38 C.F.R. § 3.304(f)(3); VA Adjudication Procedure Manual 
M21-1, Part VI, paragraph 11.38b(2) (noting that "Behavior 
changes that occurred at the time of the incident may 
indicate the occurrence of an in-service stressor.") 
(emphasis added).  In addition, the report does not contain a 
discussion of the veteran's reported pre-, and post-, service 
stressors.  See M21-1, Part VI, 11.38e.  These stressors 
include a reported history of childhood abuse, and being 
mugged twice in October 1991.  See e.g., February 1993 report 
from Brotman Medical Center; July 1994 Veteran's Center 
report; undated report from Jeff Katzman, M.D.  On remand, 
following the development outlined below, the veteran should 
be scheduled for an examination.  The examiner should comment 
on the pre-, and post-, service stressors, as well as the 
presence or absence of other traumatic events and their 
relevance to the current symptoms.  

As a final matter, there is a substantial amount of evidence 
which indicates that the veteran filed a claim for Worker's 
Compensation benefits that may be related to PTSD.  
Specifically, a December 1991 report from Dr. Rietz to a 
medical center in Los Angeles indicates that the veteran was 
hospitalized for PTSD, and notes "the need for disability to 
1/1/92.  This has previously been forwarded to Disability."  
In addition, reports from the Brotman Medical Center, dated 
in 1993, show treatment for psychiatric symptoms, and that 
the veteran reported having had an "accident" (also 
described as a "work related injury") while at a university 
in November 1991.  The report notes, "She was harassed and 
abused at work," and "she has an attorney on the case."  A 
March 1993 report from Dr. Witherspoon notes, "She had been 
told that she would have to reappear  before the Worker's 
Comp judge to talk about her previous case."  It therefore 
appears that the veteran filed a claim for Worker's 
Compensation in about 1991.  These records have not been 
associated with the claims file.  On remand, the veteran 
should be requested to identify the agency from which she 
applied for, and/or received Worker's Compensation benefits, 
and the date of the disability determination, followed by an 
attempt to obtain these records from the identified agency.  
See generally Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center for the following 
actions:

1.  The RO should contact the veteran and 
request that she provide additional 
details as to the circumstances of her 
complaint(s) to Air Force authorities, or 
civilian law enforcement agencies, about 
physical and/or sexual assaults, to 
include the date, duty station, personnel 
notified, and any other relevant 
information.  The request should include 
a new notification letter that informs 
the veteran of the evidence of changes of 
behavior that occurred at the time of the 
incident which may indicate the 
occurrence of an in-service stressor.  
See 38 C.F.R. § 3.304(f)(3).

2.  Upon receiving the veteran's response 
to the request for details as specified 
in paragraph 1, or if no response is 
received within a reasonable amount of 
time, the RO should contact the Office of 
the Judge Advocate General, 
Investigations (Code 33), 200 Stovall 
Street, Alexandria, Virginia, 22337-2400, 
and request any reports involving the 
veteran's allegations of sexual assaults 
or sexual harassment.  If sufficient 
details are provided, the RO should also 
request all relevant reports from 
identified civilian law enforcement 
agencies.

3.  The RO should contact the veteran and 
request that she identify the agency from 
which she applied for, and/or received 
Worker's Compensation benefits, and the 
date of the disability determination, 
followed by an attempt to obtain these 
records from the identified agency. 

4.  Upon completion of the development as 
outlined in the first three paragraphs of 
this REMAND, the RO should schedule the 
veteran for a VA psychiatric examination 
to determine whether she has PTSD under 
the criteria as set forth in DSM-IV.  The 
RO should provide the examiner with a 
summary of any verified stressor(s), as 
well as the all evidence pertaining to 
changes in behavior at the time of the 
claimed stressor(s).  The examiner should 
be notified that the veteran has reported 
a history of stressors both before and 
after separation from service, and the 
examiner should comment on this, as well 
as the presence or absence of other 
traumatic events and their relevance to 
the current symptoms.  See M21-1, Part 
VI, 11.38e.  The claims files should be 
provided to the examiner in connection 
with the examination.

If, and only if, PTSD is found, the 
examiner should provide an opinion as to 
whether it is as least as likely as not 
(i.e., whether there is a 50 percent or 
greater likelihood) that the veteran's 
PTSD was caused by a stressor during 
active service.  The examiner's 
conclusion should discuss any documented 
behavior changes following the alleged 
incident(s).

5.  After undertaking any additional 
development deemed appropriate, the RO 
should review the record and adjudicate 
the claim.  If the benefit sought is not 
granted, the veteran and her 
representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


